Order issued April 19, 2016 Withdrawn; Order filed April 20, 2016




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00160-CV
                                   ____________

  OLUWAFUNMI ADEDUNYE-IKHIMOKPA, INDIVIDUALLY AND AS
        NEXT FRIEND OF BLESSING IKHIMOKPA, A MINOR,
       ALEXANDER A. IKHIMOKPA, DALONDA IKHIMOKPA,
     MARYANN IKHIMOKPA AND DYLAN IKHIMOKPA, Appellants

                                         V.

  METHODIST HOSPITAL WEST HOUSTON FORMALLY KNOWN AS
             METHODIST HEALTH CENTERS, Appellees


                    On Appeal from the 125th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-29850

                                      ORDER

      On April 19, 2016, this court issued and order requiring appellant’s brief to
be filed on or before May 9, 2016 because the court reporter had informed this court
that appellant had not made payment arrangements for the reporter’s record. On the
same day the court reporter notified this court that appellant paid for the reporter’s
record and requested an extension of time to file the record.

      Accordingly, we withdraw our order of April 19, 2016. The reporter’s record
is due on or before May 19, 2016.

                                       PER CURIAM